Citation Nr: 1109867	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

2.  Entitlement to service connection for muscle spasms of the entire body, also claimed as epilepsy.  

3.  Entitlement to a disability evaluation in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a left ankle injury.  

5.  Entitlement to a disability evaluation in excess of 10 percent for chronic rhinitis with sinusitis.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  

7.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1995 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for carpal tunnel syndrome and muscle spasms of the entire body, also claimed as epilepsy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability is manifested by flexion to at least 45 degrees; it is not manifested by flexion to 30 degrees or less, ankylosis, or incapacitating episodes totaling at least 4 weeks.  

2.  The Veteran's residuals of a left ankle injury are tenderness; there is no limitation of motion, instability, or deformity.  

3.  The Veteran's rhinitis with sinusitis is manifested by purulent discharge, headaches, and pain; it has not required treatment, to include antibiotics, there are no polyps, and the most recent VA examination found sinusitis to only be detectable upon X-ray.  

4.  The Veteran's radiculopathy of the left lower extremity is best characterized as mild, resulting in subjective complaints of pain, sensory impairment on the posterior thigh, and slightly diminished reflexes; it is not manifested by muscular or motor impairment, or, any associated complications.  

5.  The Veteran's radiculopathy of the right lower extremity is best characterized as mild, resulting in subjective complaints of pain, sensory impairment on the posterior thigh, and slightly diminished reflexes; it is not manifested by muscular or motor impairment, or, any associated complications.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-43 (2010).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for the residuals of a left ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for rhinitis with sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6514, 6522 (2010).

4.  The criteria for establishing entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for establishing entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in March 2005 and October 2008 provided the Veteran with the necessary notice.  While all necessary notice was not provided to the Veteran at the time of the initial adjudication, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in June 2005 and November 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Disability Evaluations

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thoracolumbar Spine

The Veteran contends that she is entitled to a disability evaluation in excess of 20 percent for her service-connected thoracolumbar spine disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent at any time during the pendency of her claim.  As such, the claim must be denied.  

For historical purposes, the Veteran was originally granted service connection for a thoracolumbar spine disability in a January 2001 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5010, effective as of August 11, 1999.  In February 2005, VA received the Veteran's claim seeking an increased disability evaluation.  This claim was granted by the RO in August 2005, and the Veteran's disability evaluation was increased to 20 percent under Diagnostic Code 5242, effective as of February 4, 2005.  The Veteran submitted a timely notice of disagreement to the assigned rating in March 2006, but the 20 percent disability evaluation was affirmed by the RO in April 2007.  The Veteran appealed this decision to the Board in June 2007.  

According to an April 2005 VA outpatient treatment record, the Veteran was seen with complaints of chronic back pain with radiation down the legs.  The Veteran noted that the pain was worse in the right than the left.  

Upon filing her claim, the Veteran was afforded a VA examination of the thoracolumbar spine in June 2005.  The Veteran reported suffering from pain in the middle of her back all day that traveled into her legs.  The Veteran reported incapacitating episodes as often as 4 times per year, which lasted for 120 days.  The examiner noted that the condition resulted in 4 days of lost work per month.  However, the examiner also indicated that it resulted in 4 months of work lost in the past year.  Due to these discrepancies, it is not entirely clear how much work was lost by the Veteran.  Examination revealed muscle spasms with no tenderness.  There was positive straight leg raising bilaterally with no ankylosis.  Range of motion of the thoracolumbar spine was flexion to 60 degrees, extension to 18 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The examiner concluded that upon repetition, the Veteran was limited by an additional 15 degrees because of pain and spasms.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar and thoracic spine with bilateral extremity radiculopathy.  Occupational impairment was noted to be difficulty with walking.  

The record demonstrates that the Veteran continued to seek treatment for her back following her examination.  An August 2005 X-ray of the spine revealed grade 1 spondylolisthesis at the L5-S1 level with 5 millimeter (mm) anterior slippage of the L5 body.  A spina bifida occulta was also noted at L5.  There was also minimal anterior degenerative spurring at the T11-12 disc level.  According to a May 2006 examination, flexion was noted to be limited by 75 percent, extension by 70 percent, and side bending and rotation by 50 percent.  The examiner concluded that the Veteran was overreacting and that her facial expressions were disproportionate to testing.  A January 2006 physician note also indicates that the Veteran's back pain appeared out of proportion to findings on examination, suggesting possible secondary gain or poor coping.  

According to an October 2005 examination, the Veteran exhibited an exaggerated reaction to paraspinal palpation.  Her range of motion was noted to be very limited by pain and this was felt to be an exaggerated reaction.  X-rays were deemed to be essentially negative.  An April 2006 record notes that there were no organic causes found for the Veteran's back pain.  The physician agreed that the Veteran appeared to be exaggerating on examination.  A magnetic resonance image (MRI) was performed in July 2006 revealing L5-S1 degenerative disc disease and arthritis in the lower spine.  

A December 2007 Women's Health Note indicates that the Veteran was seen with chronic low back pain and could not walk.  However, it was noted that the Veteran was overreacting to her symptoms due to a normal examination and X-ray.  Subsequently, in March 2009, it was noted that the Veteran's low back pain had improved.  

The Veteran was afforded an additional VA examination of the thoracolumbar spine in November 2009.  The Veteran reported that she could only walk approximately one half of a mile due to her back condition and that she had experienced falls.  She described her symptomatology as stiffness, spasms, decreased motion and numbness.  She denied any bladder problems.  She denied any real incapacitation in the last 12 months.  Examination revealed the Veteran to have a normal posture and gait.  There were no muscle spasms or evidence of radiating pain on movement.  There was tenderness on examination but spinal contour was preserved.  There was no guarding of movement, weakness, or abnormal muscle tone.  Straight leg raising was negative bilaterally and Lawegue's sign was negative as well.  There was no atrophy of the limbs or ankylosis of the spine.  Thoracolumbar range of motion was within normal range, with flexion to 90 degrees (with pain at 45 degrees), extension to 30 degrees (with pain at 15 degrees), bilateral lateral flexion to 30 degrees and bilateral rotation to 30 degrees.  The examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine.  There were also signs of lumbar intervertebral disc syndrome that did not cause any bowel or bladder dysfunction.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for her service-connected thoracolumbar spine disability.  Under the General Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a higher disability evaluation of 40 percent is warranted when there is evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

According to the Veteran's June 2005 VA examination, she was capable of flexion to 60 degrees.  The November 2009 VA examination revealed flexion of the thoracolumbar spine to 90 degrees.  Both examination reports indicate that the Veteran did not suffer from ankylosis of the thoracolumbar spine.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a higher disability evaluation based on limitation of motion of the thoracolumbar spine.  See id.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints - including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2010).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2010).  

However, even when applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence demonstrates that she is still not entitled to an increased disability evaluation.  According to the June 2005 VA examination, the Veteran's flexion was reduced by an additional 15 degrees due to pain upon repetition.  This would demonstrate that the Veteran still had flexion to 45 degrees.  The November 2009 VA examiner also found that the Veteran did not experience pain on motion until flexion of 45 degrees.  Therefore, even when considering functional limitations due to symptoms such as pain, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent.  

The Board recognizes that the May 2006 treatment record notes that the Veteran had flexion limited by 75 percent, which would be less than 30 degrees.  However, the examiner concluded that the Veteran was overreacting, as did examiners from October 2005, January 2006 and April 2006.  The June 2005 VA examiner also found that the Veteran could forward flex to 60 degrees.  Based on the evidence of record surrounding the August 2005 treatment, the Board does not find the conclusion that the Veteran had such significantly limited motion to be credible.  

The Board has also considered whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 5242 based on incapacitating episodes.  Under this code, a higher disability evaluation of 40 percent is warranted when there is evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

According to the June 2005 VA examination, the Veteran reported having incapacitating episodes lasting 4 months in the prior 12 month period.  However, the record contains no actual medical records instructing the Veteran to restrict herself to bedrest for a total of 4 months.  The record contains numerous VA outpatient treatment records and private treatment records from 2004 and 2005.  However, none of these records support a claim of 4 months of bedrest.  In fact, a December 2004 X-ray found only mild spondylolisthesis.  Therefore, the evidence of record does not support the claim that the Veteran was on physician prescribed bedrest for 4 months, or 33 percent of the year, due to her back disorder.  

Furthermore, according to the November 2009 VA examination, the Veteran suffered no episodes of incapacitation in the past 12 months.  Records from between these two VA examinations also fail to indicate that the Veteran suffered any incapacitating episodes requiring physician prescribed bedrest.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a higher disability evaluation based on incapacitating episodes.  

The Board recognizes that the Veteran believes she is entitled to a disability evaluation in excess of 20 degrees for her thoracolumbar spine disability.  However, the Veteran has provided no testimony or evidence to demonstrate that she meets the rating criteria for a higher evaluation.  Furthermore, while the Veteran has indicated during medical treatment that she suffered from significant pain, it has been noted repeatedly that based on objective factors, the Veteran appeared to be exaggerating her symptomatology.  As such, the Veteran's statements do not demonstrate entitlement to a disability evaluation in excess of 20 percent for a thoracolumbar spine disability.  

The Board has also considered whether the Veteran's thoracolumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology of pain and limited motion, and provide for a greater evaluation for additional or more severe symptoms.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the objective evidence of record demonstrates that the Veteran's thoracolumbar spine disability has been no more than 20 percent disabling throughout the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a thoracolumbar spine disability must be denied.

Left Ankle Injury

The Veteran contends that she is entitled to a disability evaluation in excess of 10 percent for her residuals of a left ankle injury.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's disability has been no more than 10 percent disabling at any time during the pendency of this claim.  As such, an increased disability evaluation is not warranted.  

For historical purposes, the Veteran was originally granted service connection for the residuals of a left ankle injury in January 2001.  A 10 percent disability evaluation was assigned under Diagnostic Code 5271, effective as of August 11, 1999.  In February 2005, VA received the Veteran's claim seeking an increased disability evaluation.  This claim was denied by the RO in August 2005 and VA received a timely notice of disagreement from the Veteran in March 2006.  The assigned rating was affirmed by the RO in April 2007 and the Veteran appealed this rating to the Board in June 2007.  

Upon filing her claim for an increased disability evaluation, the Veteran was afforded a VA examination of the left ankle in June 2005.  The Veteran reported symptoms of stiffness, difficulty bending and pain during walking.  The Veteran denied any periods of incapacitation or time lost from work due to this condition.  Examination of the left ankle did not reveal any deformity.  The Veteran had dorsiflexion of the left ankle to 20 degrees and plantar flexion to 45 degrees.  There was no additional loss of motion following repetition due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner diagnosed the Veteran as status post left ankle injury with no current residuals.  

The Veteran was afforded an additional VA examination of the left ankle in November 2009.  The Veteran reported symptoms of weakness, stiffness, swelling, giving way, locking, pain and dislocation.  The Veteran reported that when her ankle became stiff she could not walk on it.  The Veteran denied any treatment, hospitalization or surgery due to this condition and there was no history of incapacitation in the previous 12 months.  Examination of the left ankle revealed tenderness with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation or any deformity.  Left ankle range of motion was within normal limits with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The Veteran was still capable of full range of motion upon repetition, but the examiner indicated that the Veteran was additionally limited by pain following repetition.  The examiner diagnosed the Veteran as status post left ankle injury.  The subjective factors were noted to be based on the Veteran's history, while the objective factors were based on a full range of motion and negative X-ray findings.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for the residuals of a left ankle injury.  Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  In the present case, the Veteran has always been capable of a full range of motion of the left ankle.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Therefore, the Veteran is not entitled to a disability evaluation in excess of 10 percent for her service-connected left ankle injury.  

In making the above determination, the Board has again considered the DeLuca criteria.  However, both VA examiners of record concluded that the Veteran was capable of a full range of motion of the left ankle upon repetition despite her subjective complaints of pain.  Therefore, there is no evidence of additional functional impairment due to symptoms such as pain or weakness.  See 8 Vet. App. 202 (1995).  

The Board recognizes that the Veteran has indicated that her left ankle results in significant pain with symptoms such as weakness and giving way.  While the Veteran is certainly competent to testify to this symptomatology, the Board does not find it to be credible.  There is no evidence of any abnormality upon X-ray examination, and examination demonstrated that the Veteran's left ankle did not have instability or other deformity or abnormality.  Therefore, in light of the overwhelming objective medical evidence of record in this case, the Board concludes that the Veteran's reported symptomatology is not credible.  

The Board has again considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Furthermore, the Veteran has denied any time lost from work as a result of this condition.  Consequently, referral for extraschedular consideration is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran has maintained full range of motion of the left ankle with no objective evidence of abnormality throughout the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for the residuals of a left ankle injury must be denied.  

Rhinitis with Sinusitis

The Veteran contends that she is entitled to a disability evaluation in excess of 10 percent for her service-connected rhinitis with sinusitis.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran has not been entitled to a disability evaluation in excess of 10 percent for her service-connected sinusitis at any time during the pendency of her claim.  As such, a higher disability evaluation is not warranted.  

For historical purposes, the Veteran was originally granted service connection for rhinitis in a January 2001 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 6522-6514, effective as of August 11, 1999.  In February 2005, VA received the Veteran's claim seeking an increased disability evaluation.  This claim was denied by the RO in August 2005 and the Veteran submitted a timely notice of disagreement in March 2006.  The RO affirmed the 10 percent disability evaluation in April 2007 and the Veteran appealed this rating to the Board in June 2007.  

The Veteran was afforded a VA examination for her rhinitis with sinusitis in June 2005.  The Veteran reported sinusitis that occurred constantly with headaches that required antibiotic treatment.  She denied any episodes of incapacitation.  The Veteran reported interference with breathing through her nose, purulent discharge and difficulty sleeping.  This condition did not result in any time lost from work and the Veteran reported impaired vision due to pain and loose sleep.  Examination of the nose revealed nasal obstruction of 20 percent in the right nostril and of 0 percent in the left nostril.  Examination revealed sinusitis present at Maxillary with tenderness.  There was no purulent discharge noted at the time of examination.  Breath sounds were symmetric with no rhonchi or rales and expiratory phase was within normal limits.  The examiner diagnosed the Veteran with sinusitis with rhinitis.  

Subsequent treatment records do not demonstrate that the Veteran sought further treatment for this condition.  However, an October 2008 record noted that a computed tomography (CT) scan revealed early polypoid disease.  

The Veteran was afforded an additional VA examination for this condition in November 2009.  The Veteran again described constant sinus problems resulting in headaches, interference with breathing through the nose, purulent discharge from the nose, hoarseness of voice and pain.  She denied crusting or being treated for this condition, and it was noted that the bone condition had never been infected and that there were no antibiotic treatments lasting 4 to 6 weeks.  The Veteran reported being incapacitated as often as 3 times per week with each incident lasting up to 2 days.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar and no disfigurement.  Rhinitis was present and believed to be allergic in origin because of clear discharge.  No sinusitis was noted upon examination.  The examiner diagnosed the Veteran with rhinitis with sinusitis.  It was noted that the condition was active at this time with clear rhinitis and X-ray findings of chronic bilateral maxillary sinusitis.  There was no finding of bacterial rhinitis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for her rhinitis with sinusitis at any time during the pendency of her claim.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

According to the June 2005 VA examination, the Veteran did not have any incapacitating episodes of sinusitis and she did not require antibiotic treatment.  There is no evidence of further treatment for this disability, and the Veteran confirmed during her November 2009 VA examination that she did not receive treatment for this condition.  Upon examination in November 2009, sinusitis was only detectable upon X-ray.  It was noted that the Veteran had not required prolonged antibiotic use as well.  As such, a higher disability evaluation is not warranted for sinusitis.  See id.  

The Board recognizes that the Veteran reported weekly incapacitating episodes due to her sinusitis during her November 2009 VA examination.  However, the examiner found no evidence of sinusitis upon examination until X-rays were taken.  When sinusitis is only detectable by X-ray, a noncompensable disability evaluation is to be assigned.  Id.  Therefore, the Veteran's statements do not demonstrate entitlement to a disability evaluation in excess of 10 percent.  The Veteran's representative argued in a January 2010 statement that the November 2009 VA examination was inadequate for rating purposes because the examiner did not list the number of yearly incapacitating episodes.  However, the examiner did note that the Veteran reported incapacitating episodes as often as 3 times per week.  The complete lack of treatment for this condition, as confirmed by the Veteran, severely undermines this claim, however.  Also, the fact that the Veteran's sinusitis was only detectable by X-ray demonstrates that a higher disability evaluation is not warranted, despite the omission of any specific number.  

The Board has also considered whether the Veteran may be entitled to a higher disability evaluation under the Diagnostic Code pertaining to rhinitis.  Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.  There was no mention of polyps upon examination in June 2005 and according to the November 2009 VA examiner, the Veteran did not have nasal polyps.  As such, a disability evaluation in excess of 10 percent is not warranted under Diagnostic Code 6522.  

The Board has again considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for a greater evaluation for additional or more severe symptoms.  The Veteran has denied receiving treatment for this condition and there is no evidence of occupational impairment above and beyond that considered by a 10 percent disability evaluation.  As such, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has been no more than 10 percent disabling at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for rhinitis with sinusitis must be denied.



Radiculopathy of the Lower Extremities, Bilaterally

The Veteran contends that she is entitled to initial disability evaluations in excess of 10 percent for her service-connected radiculopathy of the right and left lower extremity.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's radiculopathy of the lower extremities has been no more than 10 percent disabling.  As such, the claim must be denied.  

For historical purposes, the Veteran was granted service connection for radiculopathy of each lower extremity in August 2005.  A 10 percent disability evaluation was assigned to each lower extremity under Diagnostic Code 8520, effective as of June 23, 2005.  The Veteran submitted a timely notice of disagreement to the assigned rating in March 2006, but the rating was affirmed by the RO in April 2007.  The Veteran appealed this decision to the Board in June 2007.  

According to an April 2005 VA outpatient treatment record, the Veteran was seen with complaints of chronic back pain with radiation down the legs.  The Veteran noted that the pain was worse in the right than the left.  She was subsequently afforded a VA examination in June 2005, where she again indicated that pain radiated down her legs.  Neurological examination of the lower extremities revealed motor function to be within normal limits and sensory function to be within normal limits.  Reflexes were 3+ bilaterally.  The examiner concluded that the Veteran suffered from bilateral lower extremity radiculopathy.  This conclusion was based on a positive bilateral straight leg test and complaints of pain that radiated to the legs.  

In October 2005, the Veteran was treated on an outpatient basis by VA with complaints of low back pain radiating down the legs.  Physical examination revealed no evidence of neurological deficits and X-rays were essentially negative.  It was concluded that the Veteran was presenting overreaction.  The Veteran subsequently denied present symptoms of radiculopathy during an April 2006 emergency room visit.  

The Veteran was afforded an additional VA examination in November 2009.  The Veteran reported experiencing weakness of the leg and foot with pain traveling down both legs.  Examination revealed no evidence of radiating pain on movement.  Muscle tone and musculature were also found to be normal.  The Veteran was noted to have negative straight leg raising bilaterally with no evidence of atrophy in either limb.  Examination revealed no motor weakness, but there were sensory deficits of the posterior thigh.  Reflex examination revealed knee jerk of 1+ and ankle jerk of 1+ bilaterally.  The lower extremities showed no signs of pathologic reflexes.  The examiner diagnosed the Veteran with radiculopathy of the lower extremities bilaterally.  The examiner based the opinion on the findings of pain with normal range of motion, posterior thigh numbness, and negative X-ray findings. It was noted that the Veteran suffered from no complications as a result of this diagnosis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for her radiculopathy of either lower extremity.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

According to the June 2005 VA examination, motor examination and sensory examination were normal in the lower extremities bilaterally.  The only symptoms noted were a positive straight leg test and the Veteran's objective complaints of radiating pain.  Subsequent treatment records suggest that the Veteran's symptoms of radiating pain have been intermittent, as such symptomatology has been denied on a number of occasions.  Finally, according to the November 2009 VA examiner, musculature of the lower extremities was normal and there was no motor weakness.  There was a sensory deficit on the posterior thigh bilaterally, as well as slightly reduced reflexes.  Nonetheless, the examiner concluded that the Veteran had no complications as a result of this disability.  As such, the preponderance of the evidence demonstrates that the Veteran's radiculopathy of the lower extremities is more appropriately classified as "mild," rather than as "moderate."  

The Board recognizes that the Veteran believes she is entitled to a higher disability evaluation for her radiculopathy of the lower extremities.  However, the Veteran has not offered any statements or evidence to demonstrate that she meets the criteria necessary for a higher disability evaluation of 20 percent.  

The Board has again considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for a greater evaluation for additional or more severe symptoms.  The Veteran has denied receiving treatment for this condition and there is no evidence of occupational impairment above and beyond that considered by a 10 percent disability evaluation.  As such, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has been no more than 10 percent disabling at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to disability evaluations in excess of 10 percent for radiculopathy of the right and left lower extremities must be denied.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability evaluation in excess of 20 percent for a thoracolumbar spine disability is denied.  

Entitlement to a disability evaluation in excess of 10 percent for the residuals of a left ankle injury is denied.  

Entitlement to a disability evaluation in excess of 10 percent for rhinitis with sinusitis is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.  


REMAND

Carpal Tunnel Syndrome

The Veteran contends that she is entitled to service connection for bilateral carpal tunnel syndrome.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this claim.  

The Veteran's service treatment records do not reflect that she suffered from carpal tunnel syndrome or any associated symptomatology during her active military service.  However, in a July 1999 report of medical assessment, the Veteran indicated that she suffered from carpel tunnel syndrome while on active duty, but that she did not seek medical care for this condition.  Since this statement was made at the time of the Veteran's separation from active duty, the Board concludes that a medical examination is necessary to determine whether the Veteran suffers from carpal tunnel syndrome that manifested during, or as a result of, active military service.  

Muscle Spasms of the Body

The Veteran contends that she is entitled to service connection for what she has referred to as muscle spasms of her entire body, also claimed as epilepsy.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

The Veteran's service treatment records fail to demonstrate that she was diagnosed with any chronic disability manifested by muscle spasms of the entire body during active military service.  According to a February 1999 treatment record, the Veteran was admitted in labor.  The Veteran reported having "tremors" at this time.  However, there is no actual diagnosis associated with the Veteran's reported symptomatology at this time.  

Post-service treatment records have assigned multiple diagnoses related to these complaints.  During a September 2005 VA social work consultation, it was concluded that these spasms were clearly functional events and strongly suggestive of a conversion disorder.  The physician reassured the Veteran that these symptoms were not those of a primary neurological or neurodegenerative disorder, but rather manifestations of underlying stress.  Subsequently, in February 2006, the Veteran was diagnosed with a history of myoclonus, rule out dystonia, rule out periodic limb movement disorder/obstructive sleep apnea.  The Veteran was also seen for a mental health consultation in March 2006, and the examiner diagnosed her with rule out conversion disorder.  A March 2006 addendum diagnosed the Veteran with conversion disorder, major depression and a general anxiety disorder.  According to a March 2009 VA outpatient treatment record, the Veteran suffered from myoclonic jerking secondary to a conversion disorder.  She did not suffer from depression or anxiety.  

It is unclear from the above evidence whether the Veteran suffers from an actual disability related to military service.  However, according to the November 2009 VA examiner, it was as likely as not that the Veteran's myotonic jerk of the right lower extremity was related to her service-connected intervertebral disc syndrome.  Regrettably, the examiner did not provide any rationale or discussion in support of this conclusion.  

In light of the above, the Board concludes that the Veteran should be afforded a VA examination to determine whether the Veteran's condition is physical or psychological in nature.  An opinion as to etiology is also necessary before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination before an appropriate specialist regarding her claimed condition of carpal tunnel syndrome.  The examiner is asked to indicate whether the Veteran suffers from carpal tunnel syndrome, and if so, whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  The Veteran's claims file and a copy of this remand should be provided to the examiner upon examination.  A complete rationale should be provided for all opinions offered, and the examiner should consider the lay statements provided by the Veteran, including her July 1999 report of carpal tunnel syndrome.  

2.  The Veteran should also be afforded a VA examination before an appropriate specialist(s) regarding her claimed muscle spasms of the entire body and/or epilepsy.  The examiner is asked to opine as to whether the Veteran suffers from an actual physical disability associated with her muscle spasms or whether this is a psychiatric condition.  If necessary, multiple VA examinations should be scheduled to address this issue.  

The examiner(s) should assign a diagnosis to the Veteran's condition, and opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service, or, whether it is at least as likely as not secondary to a service-connected disability such as the Veteran's thoracolumbar spine disability.  A complete rationale should be provided for all opinions offered and the lay statements of the Veteran should be taken into consideration.  

3.  The RO/AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


